Name: 2002/727/EC: Commission Decision of 26 March 2002 amending Decision C(2001) 2842 approving the single programming document for structural assistance under Objective 1 to technical assistance in France (notified under document number C(2002) 154)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  financing and investment;  economic policy;  cooperation policy;  EU finance
 Date Published: 2002-09-09

 Avis juridique important|32002D07272002/727/EC: Commission Decision of 26 March 2002 amending Decision C(2001) 2842 approving the single programming document for structural assistance under Objective 1 to technical assistance in France (notified under document number C(2002) 154) Official Journal L 241 , 09/09/2002 P. 0128 - 0128Commission Decisionof 26 March 2002amending Decision C(2001) 2842 approving the single programming document for structural assistance under Objective 1 to technical assistance in France(notified under document number C(2002) 154)(Only the French text is authentic)(2002/727/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 34(3) thereof,Whereas:(1) By Decision C(2001)2842, the Commission approved the single programming document for structural assistance under Objective 1 to technical assistance in France.(2) On 13 November 2001 the French authorities sent the Commission a request to allocate to Priority 3 "Promoting national and Community priorities" of the single programming document for structural assistance under Objective 1 to technical assistance in France an amount of EUR 1650000 remaining unallocated under Objective 1.(3) Decision C(2001)2842 should therefore be amended,HAS ADOPTED THIS DECISION:Article 1Decision C(2001)2842 is amended as follows:Articles 2(2) and 3(1) are replaced by:Article 22. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 3632000 for the whole period and the financial contribution from the ERDF at EUR 3087000.Article 31. The total assistance from the Structural Funds granted under the single programming document amounts to EUR 3087000. The procedure for granting the financial assistance, including the financial contribution from the Funds for the various priorities included in the single programming document, is set out in the financing plan annexed to this Decision.2. The financial tables annexed to Decision C(2001)2842 shall be replaced by those annexed to this Decision.Article 4This Decision is addressed to the French Republic.Done at Brussels, 26 March 2002.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.